Citation Nr: 1342046	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-06 706	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's nonservice-connected pension was terminated properly on January 1, 2006.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION


The Veteran served on active duty from July 1951 to August 1955.  

In June 2004, the Circuit Court for Baltimore City Maryland found that the Veteran lacked sufficient understanding or capacity to make or communicate responsible decisions concerning his person and property because of a disability.  His court-appointed guardian is the appellant in this case.  

In March 2005, the Baltimore VA Regional Office found the Veteran incompetent  to handle the disbursement of his funds.  

In May 2005, the VA appointed the appellant as the legal custodian of Veteran for the purpose of receiving and disbursing the Veteran's VA benefits.  

In December 2010, the RO&IC denied the appellant's application to waive recovery of an overpayment of VA nonservice-connected pension benefits to the Veteran.  The appellant disagreed with that decision and appealed to the Board of Veterans Appeals (Board).  


FINDINGS OF FACT

On September 13, 2013, the Board received a copy of the Veteran's death certificate showing that he had died in March 2013.  



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


